Bell, Chief Judge.
Defendant was convicted of child molestation. Held:
1. Several questions addressed to the ten-year-old prosecutrix were permitted to be answered over the *236objection that they were leading. Assuming the questions were leading, their employment lay within the sound discretion of the trial judge and no abuse thereof has been shown. English v. State, 234 Ga. 602 (2) (216 SE2d 851).
Submitted May 22, 1978
Decided June 15, 1978.
Bridges & Connell, Don E. Snow, for appellant.
Johnnie L. Caldwell, Jr., District Attorney, J. David Fowler, Paschal A. English, Jr., Assistant District Attorneys, for appellee.
2. The prosecutrix’ testimony established the crime charged in the indictment. A physician testified that he examined the victim and his testimony tended to corroborate the victim’s. Thus the evidence sufficiently established the crime charged and authorized the jury to convict.
3. The remaining enumerations of error are without merit and require no further consideration.

Judgment affirmed.


Shulman and Birdsong, JJ., concur.